Broyles, P. J.
1. Under repeated.rulings of the Supreme Court and of this court, where a portion of an excerpt from the charge of the court, complained of, is not erroneous, and the exception is to the entire excerpt (the erroneous portion not being pointed out), the exception is too broad and will not be considered by the reviewing court. In this case the excerpt complained of dealt with the subjects of admissions and confessions, and exception was taken to the entire excerpt. The. portion of the charge on admissions was authorized by the facts of the ease and was not error for any reason assigned. Under the foregoing ruling the exception to the entire excerpt' was too broad and. will not be considered.
2. The other special grounds of the motion for a new trial are without merit:
3. The evidence as to the venue of the crime, while circumstantial and not altogether satisfactory, authorized a finding in favor' of the State upon this issue.
4. The verdict was authorized by the evidence, and, having been approved by the trial judge, this court is without authority to interfere.
' Judgment affirmed.

Bloodworth and Stephens, JJ., concur.